     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :             S1 20cr0052(DLC)
                                       :
               -v-                     :             OPINION AND ORDER
                                       :
EDWARD ABREU, ALICIA ARIAS, LUIS       :
FRIAS, TIMOTHY WALLACE, a/k/a “Larry,” :
DEREK LIVINGSTON, a/k/a “Wiz,”         :
CHARKEEM PAYNE, a/k/a “Lite,” CAROL    :
LANE, TRACEY SMITH, a/k/a “Trey,”      :
HERMAN STEWARD, TASHA BURNETT, a/k/a   :
“Dutchis,” TYRISS GWUNN, EDGAR MONTES, :
a/k/a “E,” and FERNANDO DISLA, a/k/a   :
“Lolo,”                                :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X

Appearances:

For the United States:
Thomas John Wright
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2295

For Defendant Derek Livingston:
Megan Elizabeth Wall-Wolff
90 Broad Street
Ste 22nd Floor
New York, NY 10004
212-920-0257

Anna Nicole Sideris
Peter Enrique Quijano
40 Fulton Street, Floor 23
New York, NY 10038
212-686-0666
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 2 of 12




DENISE COTE, District Judge:

     Derek Livingston has moved to suppress evidence of the

seizure of a firearm on September 27, 2019, during the search of

a car in which he was a passenger.      For the following reasons,

the motion is denied.

                              Background

     The Government has proffered the following in opposition to

the motion to suppress.    On September 27, 2019, at 1:00 a.m.,

New York City Police Department Officer Sean Kern, who was

riding in an unmarked police vehicle with two other NYPD

officers, saw a person throw litter from the rear passenger-side

window of a livery cab.    When the officers’ car pulled alongside

the livery cab at a red light, Officer Kern watched the two

passengers in the rear of the vehicle talk with each other and

saw a black plastic bag in the lap of the passenger sitting in

the rear passenger-side seat.

     When the red light changed, the officers pulled the livery

cab over on the basis of the observed littering.         As the red and

blue light of the police car switched on, Officer Kern saw the

passenger on the passenger side of the vehicle bend down at the

waist.   When the officers approached the car, they activated

their body cameras and recorded the sights and sounds of the

encounter.   Livingston was seated in the rear of the vehicle on

the passenger side.    Officer Kern talked with him through an


                                   2
        Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 3 of 12




open car window while standing near him.          Livingston confirmed

to Officer Kern that he had littered.          He explained that he was

eating and had thrown something out of the window.            He held up

two white plastic “takeout” bags.          Shining his flashlight into

the car, the Government represents that Officer Kern saw a black

plastic bag at Livingston’s feet under the car seat in front of

him.

       Officer Kern asked Livingston to step out of the car.

Livingston placed the white plastic bags into the footwell and

stepped out of the car.       Livingston was frisked and directed to

stand at the rear of the car.        Another officer asked the second

passenger, who is Livingston’s brother, to exit the car, frisked

him, and directed him to the rear of the car as well.

       While Livingston and his brother were standing at the rear

of the car under the control of fellow officers, the bodycam

footage shows that Officer Kern crouched down to reach into the

footwell of the car where Livingston had been seated.             Resting

his left arm on the car seat where Livingston had been sitting,

Officer Kern held a flashlight in his left hand and reached with

his right arm into the footwell.          The white plastic bags are

visible in the footwell.       The rustling of plastic is heard on

the recording as Officer Kern opens one of the white plastic

bags.    Almost immediately, Officer Kern is seen lifting the

black plastic bag out of the footwell and placing it onto the


                                      3
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 4 of 12




car seat.   Approximately seven to eight seconds passed between

the time the officer first reached into the footwell and the

time his hand emerged holding the black plastic bag.         During the

search, Officer Kern did not shift his body to reach further

into the car than the retrieval of the two white plastic bags

required.   It appears that the black bag was either under or

resting next to the white plastic bags.

     The black bag was tightly wrapped around an L-shaped

object.   The Government represents that Officer Kern felt a

firearm inside the black bag.     Livingston and his brother were

arrested immediately after that.       To this point, the entire

encounter had taken approximately two minutes.        Next, the

bodycam footage shows Officer Kern opening the black plastic bag

to display the firearm for his body camera.        It is evidence of

the recovery of this firearm that Livingston seeks to suppress.

     On October 17, 2019, Livingston testified before a state

grand jury that he had been eating chicken in the livery car and

had thrown bones out of the window.       In an affidavit in support

of the motion to suppress, Livingston explains that when he

entered the vehicle he placed the black plastic bag “under the

front passenger seat”.    Through this assertion he disputes that

Officer Kern saw the black plastic bag in his lap or that the

officer saw a black plastic bag at Livingston’s feet when

Livingston held up the white plastic bags.


                                   4
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 5 of 12




                              Discussion

     The Fourth Amendment of the Constitution provides that

“[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue,

but upon probable cause . . . .”       U.S. Const. amend. IV.

“Warrantless searches are per se unreasonable under the Fourth

Amendment -- subject only to a few specifically established and

well-delineated exceptions.”     United States v. Babilonia, 854

F.3d 163, 178 (2d Cir. 2017) (quoting Katz v. United States, 389

U.S. 347, 357 (1967)).    These exceptions include a search-

incident-to-arrest, the automobile exception, and the plain view

exception.

     I.     Search Incident to Arrest

     “The search-incident-to-arrest doctrine is an exception to

the general requirement that an officer must obtain a judicial

warrant supported by probable cause before conducting a

search.”    United States v. Diaz, 854 F.3d 197, 205 (2d Cir.

2017).    “When an arrest is made . . . it is entirely reasonable

for the arresting officer to search for and seize any evidence

on the arrestee's person in order to prevent its concealment or

destruction . . . .”    Riley v. California, 573 U.S. 373, 383

(2014) (citation omitted).     “It makes no difference whether the

search occurs before or after the arrest, so long as it is


                                   5
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 6 of 12




substantially contemporaneous with the arrest and is confined to

the immediate vicinity of the arrest.”       Diaz, 854 F.3d at 205

(citation omitted).

     Additionally, “[p]olice may search a vehicle incident to a

recent occupant's arrest only if the arrestee is within reaching

distance of the passenger compartment at the time of the search

or it is reasonable to believe the vehicle contains evidence of

the offense of arrest.”    Arizona v. Gant, 556 U.S. 332, 351

(2009).    The “circumstances unique to the vehicle context

justify a search incident to a lawful arrest when it is

reasonable to believe evidence relevant to the crime of arrest

might be found in the vehicle.”      Id. at 343.    See Riley, 573

U.S. at 385 (explaining how Gant straddles exceptions for a

search incident to arrest and the automobile exception).

     II.    The Automobile Exception

     “If a car is readily mobile and probable cause exists to

believe it contains contraband, the Fourth Amendment permits

police to search the vehicle without more.”        United States v.

Jones, 893 F.3d 66, 70 (2d Cir. 2018) (citation omitted).          See

also Gant, 556 U.S. at 347.     Probable cause exists when “the

facts and circumstances within the officers’ knowledge and of

which they had reasonably trustworthy information are sufficient

in themselves to warrant a [person] of reasonable caution in the

belief that evidence of a crime will be found in the place to be


                                   6
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 7 of 12




searched.”   Jones, 893 F.3d at 71 (citation omitted).         The scope

of a warrantless search of an automobile is “defined by the

object of the search and the places in which there is probable

cause to believe that it may be found.”       United States v. Ross,

456 U.S. 798, 824 (1982).     See also California v. Acevedo, 500

U.S. 565, 579-80 (1991).

     III. The Plain View Exception

     “The plain view exception authorizes seizure of illegal or

evidentiary items visible to a police officer whose access to

the object has some prior Fourth Amendment justification and who

has probable cause to suspect that the item is connected with

criminal activity.”    United States v. Gamble, 388 F.3d 74, 76

(2d Cir. 2004) (citation omitted).      See also United States v.

Delva, 858 F.3d 135, 149 (2d Cir. 2017).       Under the plain-view

exception, “if police are lawfully in a position from which they

view an object, if its incriminating character is immediately

apparent, and if the officers have a lawful right of access to

the object, they may seize it without a warrant.”         Minnesota v.

Dickerson, 508 U.S. 366, 375 (1993).       “Where the initial

intrusion that brings the police within plain view of such an

article is supported, not by a warrant, but by one of the

recognized exceptions to the warrant requirement, the seizure is

also legitimate.”   Horton v. California, 496 U.S. 128, 135

(1990).   Although “inadvertence is a characteristic of most


                                   7
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 8 of 12




legitimate plain-view seizures, it is not a necessary

condition.”    Id. at 130 (citation omitted).

     If police “lack probable cause to believe that an object in

plain view is contraband without conducting some further search

of the object . . . the plain-view doctrine cannot justify its

seizure.”    Dickerson, 508 U.S. at 375.     Additionally, the plain

view doctrine cannot be invoked to justify an extended search.

“[T]he doctrine is associated only with the seizure of items

that are -- as the label indicates -- in plain view.”          Delva,

858 F.3d at 149.

     IV.    Application

     Officer Kern’s seizure of the gun was lawful under the

Fourth Amendment.    There is no dispute that Livingston violated

the law when he tossed remnants of his dinner from the car

window and that there was probable cause for his arrest based on

that offense.

     The New York City Administrative Code section 16–118

prohibits throwing “ashes, garbage, paper, dust or other rubbish

and refuse of any kind whatsoever, in or upon any street or

public place[.]”    N.Y.C. Admin. Code § 16–118(1)(a).       Violation

of § 16–118(1)(a) is punishable by a fine or imprisonment of up

to one day.    Id. at (8).   Littering is also a violation of New

York Vehicle and Traffic Law.     N.Y. Veh. & Traf. Law § 1220.




                                   8
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 9 of 12




     As a result, when the officers witnessed a person throw

litter from the rear passenger-side window of the livery cab,

they had probable cause to believe that they had witnessed a

crime.   It is not disputed that they were entitled to stop the

livery cab, conduct an investigation, and arrest the person who

had littered.   “If an officer has probable cause to believe that

an individual has committed even a very minor criminal offense

in his presence, he may, without violating the Fourth Amendment,

arrest the offender.”    Atwater v. City of Lago Vista, 532 U.S.

318, 354 (2001).   See also United States v. Scopo, 19 F.3d 777,

781 (2d Cir. 1994) (officer can arrest a person who violates the

New York Vehicle and Traffic Law in the officer’s presence);

People v. Ormsby, 816 N.Y.S.2d 623, 624 (2006) (police officer

had probable cause to arrest defendant for littering).

     Having concluded that the crime of littering had occurred,

Officer Kern was entitled to enter the livery cab to retrieve

evidence of the crime.    It is undisputed that the footwell near

Livingston’s seat contained such evidence, specifically, the

plastic white “takeout” bags.     Livingston had shown Officer Kern

those bags when he admitted that he had thrown trash from the

car window and Livingston left those white plastic bags in the

footwell when he exited the car.       Underscoring the rationale

behind the automobile exception, if the bags had not been seized




                                   9
        Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 10 of 12




immediately they would be lost forever once the livery cab drove

away.

     Finally, the officers were entitled to seize the gun when

they entered the vehicle to retrieve the white plastic bags.               It

is undisputed that the livery vehicle was readily mobile, that

the gun and the white plastic bags were in the very same area of

the car, and that Officer Kern seized the gun in the course of

retrieving the white plastic bags.          Each of these items were

seized by Officer Kern as he reached into the footwell in front

of Livingston’s seat.       The defendant does not dispute that an

officer touching the bag containing the gun would have

understood that it contained a gun.          The plastic bag contained

only the gun and was wrapped around the gun.           Thus, the

“incriminating character” of the bag was “immediately” apparent.

Dickerson, 508 U.S. at 375.

     Livingston makes two arguments in support of his motion to

suppress the gun and evidence of its seizure.            First, he argues

that the officers were not entitled to retrieve the white

plastic bags as evidence of the littering crime since that crime

was “complete” when Livingston ceased to throw objects from the

car window.      Law enforcement is entitled to enter a vehicle to

retrieve evidence of an observed crime, whether or not the

criminal activity has ceased.         Knowles v. Iowa, 525 U.S. 113

(1998), on which Livingston relies, is inapposite.            The crime at


                                      10
       Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 11 of 12




issue in Knowles was speeding, and the arresting officers had no

reason to believe that evidence of a crime was located within

the vehicle.     Id. at 118.

       Livingston also argues that even if Officer Kern was

entitled to enter the vehicle to retrieve the white takeout

bags, he was not entitled to conduct a “full search of the rest

of the car.”     Officer Kern, however, did not conduct a full

search of the entire car.       As the videotape demonstrates, he

searched only the backseat’s footwell where the white plastic

bags were located.      In a matter of seconds, he reached into that

area and emerged with the black plastic bag containing the gun.

       Finally, Livingston contends that a hearing is necessary to

determine whether Officer Kern saw Livingston holding the black

plastic bag in his lap or whether the officer saw the black

plastic bag when Livingston displayed the white plastic bags to

him.    Livingston asserts that Officer Kern could not have seen

the black bag on either occasion since Livingston had reached

into the footwell and placed the gun under the front seat as

soon as he entered the livery vehicle.         Because Officer Kern’s

seizure of the weapon was lawful even if he did not previously

see the black plastic bag, there is no need for a hearing.




                                     11
     Case 1:20-cr-00052-DLC Document 151 Filed 01/06/21 Page 12 of 12




                               CONCLUSION

     Livingston’s motion to suppress a firearm seized on

September 27, 2019 is denied.



Dated:    New York, New York
          January 6, 2021


                            __________________________________
                                      DENISE COTE
                             United States District Judge




                                   12
